DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0287093) in view of Go et al. (10,269,881).
Re claim 1, Lee et al. disclose a base substrate (110); a plurality of switching elements (TFT1/TFT2) disposed on the base substrate; a flattening film (118) disposed on the plurality of switching elements; a light-emitting element (130) disposed on the flattening film; a sealing film (160) disposed over the light-emitting element, the sealing film comprising a stack of, in sequence, a first inorganic film (161), an organic film (163), and a second inorganic film (165); and a display region (DA) and a frame region (PA) disposed around the display region, wherein the frame region (PA) includes a plurality of mask spacers (G/129), the flattening film (118) has a recess (120) disposed between the display region (DA) and the plurality of mask spacers (G/129) adjacent to the display region (DA), and the recess is filled with the organic film (163) (Fig. 3).
Lee et al. does not disclose wherein the frame region includes a monolithic gate driver region, and the recess is disposed between the display region and the monolithic gate driver region.
Go et al. disclose wherein the frame region (PA) includes a monolithic gate driver region (411), and the recess is disposed between the display region and the monolithic gate driver region (Fig. 5).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee et al. and Go et al. to enable the monolithic gate driver of Go et al. to be added to Lee et al.'s device in order for the driver to output the gate signal to the gate line.

Re claim 7, Lee et al. disclose wherein the recess (120) is provided in a form of a frame surrounding the display region (DA) (Fig. 1).
Re claim 8, Lee et al. disclose wherein the light-emitting element (130) is an organic EL element (OLED).



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Go et al. as applied to claims 1, 7 and 8 above, and further in view of Furuie (2017/0194599).
Re claim 4, Lee et al. disclose wherein the light-emitting element (130) includes first (131) and second (135) electrodes, the flattening film (118) has a trench disposed more remotely from the display region (DA) than the recess (120) is.
Lee et al. and Go et al. do not disclose wherein in the trench, the second electrode is in contact with a metal layer disposed in the same layer and made of the same material as the first electrode.
Furuie discloses wherein in the trench, the second electrode (23) is in contact with a metal layer (39) disposed in the same layer and made of the same material as the first electrode (38) (Fig. 2).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee et al., Go et al. and Furuie to enable the second electrode in contact with a metal layer of Furuie to be added to Lee et al.'s device in order produce contact.
Re claim 5, Lee et al. disclose wherein the plurality of mask spacers (G/129) are disposed between the trench and the recess (Fig. 3).
Re claim 6, One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of recess width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the Applicant must show that the chosen width is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Allowable Subject Matter
Claims 9 and 12-14 are allowed.
Reasons for allowable subject matter was provided in the office action mailed 5/27/22.

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
Applicant argues Go, at FIG. 5, depicts a structure in which a second passivation layer 180b, as well as a pixel definition layer 360 on the second passivation layer 180b and a pixel electrode 191, are provided. See a/so column 8, line 52, to column 9, line 27, of Go. As a result, only the second passivation layer 180b of FIG. 5 may possibly correspond to the flattening film recited in amended independent claim 1, which is “disposed on the plurality of switching elements,” and upon which a light-emitting element is disposed. If FIG. 5 of Go facilitates such an interpretation (which Applicant does not admit), FIG. 5 indicates that the second passivation layer 180b has no recess between a monolithic gate driver 411 and a display area DA.
However, Lee et al. was used for the teaching of providing the recess 120.  Go et al. was used for the teaching of using a monolithic gate driver in the frame region of the display device.  As best understood by the motivation to combine the references as provided in the office action mailed 5/27/22, once the gate driver is added into the frame region (PA) in Lee et al, then the claimed recitation is met.  That is, the gate driver 411 of Go et al. will be added in the frame region (PA) of Lee et al. around the flattening film 118 with recess 120.  Therefore, the combination of the references encompassed the instant claims (the recess is disposed between the display region and the monolithic gate driver region), which was the combination provided in the office action mailed 5/27/22. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        October 18, 2022